Title: To John Adams from Benjamin Lincoln, 9 August 1797
From: Lincoln, Benjamin
To: Adams, John



Dear sir
Boston August 9th: 1797—

The enclosed address stands as first written. When you shall have both before you you will greatly oblige the Committee by selecting  which shall the most fully comport with your own feelings.—The alterations between the Copy I left on Saturday and the address delivered on monday were the result of ideas highly respectful; which I will more fully explain when I shall call on monday next in the fore noon.—
Your answer is returned with our address, that having made your election you may make it conformable, if it is not so now, to the one which shall be the object of your choice; for this there will be full time as no publication will be made untill after the Dinner.—
I have presumed on your goodness so far as to draw a line in the margin of your answer against ideas expressed in two different paragraphs of it. Perhaps on a review you may be in opinion that one or other is too strongly expressed to preserve that perfect & clear coincidence which you intended to establish
I am Dr Sir with the highest /  esteem your obedient /  servant

B: Lincoln